DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Effective Filing Date
The effective filing date of the claimed invention is March 25, 2019 since applicants have not filed a certified English translation of their foreign priority document JP 2018/057900.
If applicants desire to obtain the benefit of the foreign priority date (as the effective filing date of this application) under 35 USC 119(a)-(d), a certified English translation of the foreign priority document must be submitted.

Information Disclosure Statement
The references cited in the PCT International Search Report by the EPO dated July 16, 2019 have been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-11, 14 and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oki et al. (US 2016/0230334).
Oki et al. teach an ink set for ink jet textile printing comprising: (1) an ink composition containing a dye such as Acid Black 172 (i.e. fluorescent dye; see the NPL from Dayglo Color Corporation, copy provided by the examiner); and (2) a penetrant liquid containing a compound having a lactam structure and water as claimed by applicants in claim 1.  See para. 0009, para. 0015, para. 0057 and claims 7-9.  With respect to claim 2, the penetrant liquid contains the compound having a lactam structure in an amount of 20% by mass or more, preferably 30 to 50% by mass.  See para. 0009, para. 0011, para. 0017 and para. 0023.  With respect to claim 3, the compound having a lactam structure is 2-pyrrolidone or N-methyl-2-pyrrolidone.  See para. 0010 and para. 0022.  With respect to claim 4, the dye includes Acid Yellow, Acid, Red, Acid Blue, Acid Orange, Acid Violet or Acid Black.  See para. 0047.  With respect to the language .
Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Murai et al. (US 2019/0100669).
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Murai et al. teach an ink jet printing ink set for printing fabric comprising: (1) a magenta ink composition comprising a dye such as Acid Red 52 (i.e. fluorescent dye), an organic solvent and water; and (2) a yellow ink composition containing a dye such as Acid Yellow 184 and a nitrogen-containing compound organic solvent such as 2-pyrrolidone or N-methyl-2-pyrrolidone (i.e. compound having a lactam structure) and water (i.e. penetrant composition) as claimed by applicants in claims 1 and 3.  See para. 0008, para. 0012, para. 0014, para. 0016 and para. 0045.  It is noted that claim 1 requires a penetrant including a compound having a lactam structure and water.  It is the examiner’s position that any composition containing a compound having a lactam 
It is the examiner’s position that the effectively filed date of the above Murai et al. reference is September 28, 2018 therefore, this reference does qualify as prior art under 35 USC 102(a)(2).
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Furthermore, it is the examiner’s position that the effectively filed date of the above Murai et al. reference is also September 29, 2017 (based on the foreign priority) therefore, this reference further qualifies as prior art under 35 USC 102(a)(2) based on the foreign priority.

Conclusion
	The remaining references listed on forms 892 and 1449 have been reviewed by the examiner and are considered to be cumulative to or less material than the prior art references relied upon in the above rejections.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/HELENE KLEMANSKI/Primary Examiner, Art Unit 1734